Citation Nr: 0203527	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  99-00 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1956.  He died on May [redacted], 1997, and the appellant 
is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
1991 & Supp. 2001).  The Member or Members who conduct the 
hearing shall participate in making the final determination 
of the claim.  38 C.F.R. § 20.707 (2001).  



In March 2000, the appellant appeared and testified at a 
personal hearing before a travel Member of the Board who is 
no longer employed at the Board.  The case has accordingly 
been reassigned, but the appellant has a right to another 
Board hearing.  See Chairman's Memorandum No. 01-93-23 
(September 21, 1993).  

In February 2002, the RO notified the appellant of the 
opportunity to attend another hearing.  In March 2002,  the 
appellant replied that she would like to attend a hearing 
before a travel Member of the Board. 

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan 23, 2002) 
(to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304).  The request for a Board hearing at the RO is such 
a matter.  See Chairman's Memorandum No. 01-02-01 (January 
29, 2001) noting one such action is where an appellant has 
requested a field hearing, either a Travel Board hearing or a 
local Hearing Officer (Decision Review Officer) hearing.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2001) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The appellant should be scheduled to 
appear at a hearing before a travel 
Member of the Board as soon as it may be 
feasible.  Notice should be sent to the 
appellant and her service representative, 
a copy of which should be associated with 
the claims file.  
The appellant should be asked to submit 
any other information, evidence, or 
arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified by the RO.



		
	RONALD R. BOSCH 

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


